       Case 1:19-cv-00549-LF-GBW Document 54 Filed 10/23/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,
For the Use and Benefit of
BORDER DEMOLITION &
ENVIRONMENTAL, INC.,
       Plaintiff,
v.                                                   Case No. 1:19-cv-00549 LF/GBW
G.W.C. CONSTRUCTION, INC.,
J.E. DUNN CONSTRUCTION COMPANY,
FEDERAL INSURANCE COMPANY,
TRAVELERS CASUALTY AND SURETY
COMPANY OF AMERICA, AND
HARTFORD FIRE INSURANCE COMPANY,
       Defendants.

                                       FINAL JUDGMENT

        Pursuant to the Joint Stipulation of Dismissal With Prejudice filed by the parties on

 October 22, 2020 (Doc. 53), the Court enters this Final Judgment pursuant to Rule 58 of the

 Federal Rules of Civil Procedure, and dismisses with prejudice the claims and defenses

 presented by all parties in the above-styled matter. Each party will bear its own costs and

 attorneys’ fees.

        IT IS SO ORDERED.



                                                     _____________________________
                                                     Laura Fashing
                                                     United States Magistrate Judge
